Bell, Judge.
The present claimant made a prior claim for death benefits against the Anderson Plumbing Co. and its alleged insurer. At that hearing the claimant agreed to stipulate that possibly she could not carry the burden of proof, and agreed that the State Board of Workmen’s Compensation write an award denying compensation. The award denying compensation was entered, unappealed, and became final. Later this same claimant filed the same claim against W. H. and J. T. Anderson, doing business as the Anderson Plumbing & Heating CoJ, with the same insurer named in the prior case. In the hearing on the second claim no evidence was taken, but the botírd ruled that the award upon the first hearing was res adjudicata as to the second claim, as the employer was the same. There is no evidence in the record to support the finding of fact that the claim in the second hearing was against the same employer. It is, of course, elementary that the findings of fact by the board must be supported by competent evidence. Otherwise, the findings are reversible.

The judgment is reversed with directions to the superior court to remand the case to the board for the taking of further evidence upon the issue as to whether the employers named in the two claims were the same, and for the taking of any other ■evidence on the validity of the claim.


Felton, C. J., and Nichols, J., concur.